Citation Nr: 0502314	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  04-11 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
claimed as due to radiation exposure.

2.  Entitlement to service connection for skin cancer, 
claimed as due to radiation exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (the RO).

Procedural history

The veteran served on active duty from February 1960 to June 
1969.

In October 2000, the RO received the veteran's claim of 
entitlement to service connection for skin cancer.  A claim 
for service connection for prostate cancer was added in March 
2001.  A November 2002 rating decision denied the claims, and 
the veteran appealed.

The veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in September 2004.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.

Issues not on appeal

The November 2002 rating decision also granted compensation 
for right ulnar neuropathy and right superficial peroneal 
neuropathy under the provisions of 38 U.S.C.A. § 1151 (West 
2002).  A 10 percent disability rating was assigned for right 
ulnar neuropathy, and a noncompensable rating was assigned 
for right superficial peroneal neuropathy.  The same decision 
denied an increased rating claim for service-connected 
hemorrhoids.  To the Board's knowledge, the veteran has not 
disagreed with these decisions and they are therefore not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  A preponderance of the medical evidence of record does 
not demonstrate that the veteran's prostate cancer is 
etiologically related to any incident of service, including 
exposure to ionizing radiation.

2.  A preponderance of the medical evidence of record does 
not demonstrate that the veteran's skin cancer is 
etiologically related to any incident of service, including 
exposure to ionizing radiation.  


CONCLUSIONS OF LAW

1.  The veteran's prostate cancer was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2004).

2.  The veteran's skin cancer was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
prostate and skin cancers.  He essentially contends that 
these conditions are a result of exposure to ionizing 
radiation in service.  Because these issues involve 
essentially the same evidence, pertinent law and regulations, 
theory of causation and outcome, the Board will address them 
in a common discussion, noting where appropriate critical 
differences and distinctions pertinent to any one issue.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 
45,620 (Aug. 29, 2001) [to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].



After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The Board observes that the veteran was informed in the 
January 2004 statement of the case (SOC) and the June and 
August 2004 supplemental statements of the case (SSOCs) of 
the relevant law and regulations pertaining to his claims.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated May 
2001.  This letter advised the veteran of the provisions 
relating to the VCAA, to include advising him of the need to 
provide evidence of a current disability and its relationship 
to an injury or disease incurred in service.  Specifically, 
he was advised that VA would obtain service medical records, 
military records, VA medical records, employment records, and 
records from other federal agencies identified by him.  He 
was also informed that he could provide VA authorization to 
obtain any private medical records by completing the 
appropriate forms (VA Form 21-4142), copies of which were 
enclosed with the letter.  The veteran was also advised that 
he could submit statements from himself or others describing 
the symptoms associated with his condition.  He was further 
instructed to tell VA about any additional information or 
evidence he wished to obtain, but was cautioned that it was 
his responsibility to ensure that VA received the requested 
evidence.

The Board additionally notes that even though the May 2001 
letter requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one-year period 
has since elapsed.

The Board finds that the May 2001 letter properly notified 
the veteran of the information, and medical or lay evidence, 
not previously provided to VA that is necessary to 
substantiate the claim, and properly indicated which portion 
of that information and evidence is to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of his claim (by 
the November 2002 rating decision).  Therefore, there is no 
prejudice to the veteran in proceeding to consider these 
claims on the merits.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical and personnel 
records, private medical records, VA medical records, and a 
copy of the veteran's DD Form 1141 (Record of Occupational 
Exposure to Ionizing Radiation).  The RO has also satisfied 
its duty under the provisions of 38 C.F.R. § 3.311, which 
provides for special development procedures involving claims 
based on exposure to ionizing radiation.  Specifically, the 
RO obtained a radiation dose assessment pertaining to the 
veteran's in-service exposure to ionizing radiation and then 
referred the case to the Under Secretary for Benefits for an 
opinion as to whether sound scientific and medical evidence 
supports the conclusion that it is at least as likely as not 
that the veteran's prostate and skin cancers resulted from 
radiation exposure during service.  This evidence will be 
discussed below.  The veteran and his representative have not 
identified any outstanding evidence.  

The Board additionally observes that the veteran engaged the 
services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and presented testimony at a hearing before the 
undersigned Veterans Law Judge in September 2004.  
See 38 C.F.R. § 3.103 (2003).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including malignant tumors, 
when manifested to a compensable degree within the initial 
post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2004).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).


In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection-radiation exposure

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(b)(i), (ii) (2004).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  Under 38 C.F.R. 
§ 3.311, "radiogenic disease" means a disease that may be 
induced by ionizing radiation and shall include the 
following: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that prostate cancer and skin cancer become manifest 
5 years or more after exposure.  38 C.F.R. § 3.311(b)(5).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (2004).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) 
(2004).

Factual Background

The veteran served in the United States Navy from February 
1960 to June 1969.  The veteran worked aboard nuclear powered 
submarines, specializing in the operation and maintenance of 
nuclear reactor plants.  The veteran also worked as an 
engineering laboratory technician and as such was involved 
with refueling nuclear submarines and related decontamination 
work.  He essentially contends that these  duties in service 
led to his current diagnoses of prostate and skin cancers.

Service medical records are negative for any complaints or 
clinical findings pertaining to cancer of any kind, and are 
negative for treatment due to radiation exposure.  

The record also includes multiple DD 1141 forms, which 
document the veteran's exposure to ionizing radiation from 
January 1961 to May 1969 (nearly his entire navy career).  
These forms report a total lifetime radiation dose of 5.637 
rem.  
Also of record is a February 2002 letter from the Department 
of the Navy providing a lifetime dose assessment of 4.77 rem.  
Shallow dose was found to be 0.0 rem and all exposures were 
noted to be full body. 

The veteran left military service in 1969.  There are no 
pertinent medical records for many years thereafter.  The 
veteran began treatment for skin cancer in the 1980s and was 
initially diagnosed with prostate cancer in early 2001. [The 
veteran suggested in his September 2004 hearing that he was 
initially treated for skin cancer in the mid-1970s.  Records 
of such treatment are apparently unavailable.]  

The medical evidence of record includes the report of a 
February 2001 VA dermatology examination.  The examiner noted 
the veteran's history of multiple cutaneous malignancies 
beginning in the 1980s, including basal cell and squamous 
cell carcinoma involving the head and neck.  The examiner 
referred to the veteran's in-service job responsibilities and 
reported that he "sustained multiple documented low- and 
high-dose radiation exposures" and asserted that, "for the 
eight years [the veteran] served in the Navy on nuclear-
powered submarines, each year he received the maximum 
radiation dose possible."  The examiner also stated that 
during the veteran's participation in "burnout crews" 
(teams assigned in refueling and decontamination work aboard 
nuclear submarines) "he sustained . . . the maximum allowed 
radiation exposure."  Based on these alleged facts, the 
examiner opined that "[i]t is more likely than not [that] 
the veteran's radiation exposure sustained between 1961 and 
1969 is related to the cutaneous malignancies he has 
developed since the 1980s."

A September 2002 memorandum from VA Chief Public Health and 
Environmental Hazards Officer, Dr. S.M, considered both the 
DD 1141 forms (which document a total in-service radiation 
dose of 5.637 rem) and the report from the Naval Dosimetry 
Center (which provided a lifetime dose assessment of 4.77 
rem).  Dr. S.M. estimated that the veteran's total lifetime 
radiation exposure was 5.637 rem (i.e. the higher figure).  

Dr. S.M. noted several scientific studies regarding the 
relationship between skin and prostate cancers and exposure 
to radiation.  Specifically, Dr. S.M. noted that skin cancer 
has usually been reported in cases involving ionizing 
radiation at high doses (e.g. several hundred rads) and that 
excess numbers of basal cell cancers have been reported in 
skin which received estimated doses of 9-12 rads in the 
margins of irradiated areas.  Dr. S.M. also noted that the 
"sensitivity of the prostate to radiation carcinogenesis 
appears to be relatively low and not well established."  In 
light of these findings and the veteran's estimated dose of 
5.637 rem during service, Dr. S.M. concluded that "it is 
unlikely that the veteran's multiple skin cancers or prostate 
cancer can be attributed to exposure to ionizing radiation in 
service."  

In October 2002, the Under Secretary for Benefits issued an 
advisory opinion concurring with the determination of Dr. 
S.M.'s September 2002 memorandum.  

A May 2001 letter from Dr. R.E.D., the veteran's VA 
urologist, reported that several patients at the Denver VA 
Medical Center (VAMC) who have been exposed to radiation have 
developed prostatic cancer, but noted that there is no 
clearcut literature to support a causal link between exposure 
to radiation and prostate cancer.  Overall, Dr. R.E.D. 
concluded that "radiation could not be ruled in or ruled 
out" as a cause of the veteran's prostate cancer.

A May 2004 letter from Dr. K.Y.S. reported that the veteran 
is at high risk for developing nonmelanomatous skin cancers 
because of his fair skin type, exposure to solar radiation 
during his youth, and exposure to ionizing radiation in 
service.  She also noted several studies which suggest a link 
between ionizing radiation and skin cancer, but noted that 
scientific data regarding this issue is "incomplete."  
Overall, she noted that while the veteran has a number of 
contributory factors which may have led to skin cancer, "we 
cannot deny the possibility" that the veteran's in-service 
exposure to radiation was the cause of this disease.

A July 2004 letter from Dr. P.P. noted that while nonmelanoma 
skin cancers such as the veteran's are generally attributed 
to excessive ultraviolet light exposure, other factors such 
as exposure to ionizing radiation may contribute to the 
development of the disease.  He opined that in the veteran's 
case, "one cannot rule out a relationship between his 
radiation exposure and the development of multiple 
[nonmelanoma skin cancers] . . . his radiation exposure may 
very well be related to his skin malignancies."

The veteran has also submitted several articles from the 
Internet that suggest a relationship between exposure to 
ionizing radiation and prostate and skin cancers.

Analysis

The veteran essentially contends that his exposure to 
ionizing radiation while working on board nuclear submarines 
caused his current prostate and skin cancers.  
It is undisputed that the veteran has the claimed 
disabilities, thus satisfying Hickson element (1).  There is 
also no dispute that he was exposed to certain levels of 
radiation in connection with his work around nuclear reactors 
in service, arguably satisfying Hickson element (2).  The 
crucial question which must be answered is the relationship, 
if any between the radiation exposure and the current 
disabilities.

The Board will divide its discussion of these issues into 
three parts: presumptive service connection under 38 C.F.R. § 
3.309(a) and (d); radiogenic diseases under 38 C.F.R. § 
3.311; and Combee considerations.

Presumptive service connection - radiation exposure

As noted above, in order to establish presumptive service 
connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d), the veteran must have been a radiation-exposed 
veteran who participated in a radiation-risk activity as such 
terms are defined in the regulation.  See 38 C.F.R. § 3.309 
(d)(3).  

The veteran contends that his work involving the operation 
and maintenance of nuclear reactor plants exposed him to 
radiation.  The statute, however, defines radiation-risk 
activity with precision and does not list working on, or in 
proximity to, nuclear reactors as a radiation-risk activity.  
Therefore, the veteran's in-service job responsibilities do 
not provide a basis for finding that he participated in a 
radiation-risk activity, as required by the regulation. 

Additionally, even if the veteran had participated in a 
radiation-risk activity service connection could not be made 
on a presumptive basis under 38 C.F.R. § 3.309(d) as the 
veteran's diagnosed prostate and skin cancers are not listed 
as presumptive diseases under 38 C.F.R. § 3.309(d)(2).  The 
Board therefore finds that the presumptive provisions of 38 
C.F.R. § 309(d) are not for application in this case.

Radiogenic diseases under 38 C.F.R. § 3.311

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  The provisions do not give rise to a presumption of 
service connection, but rather establish a procedure for 
handling claims brought by radiation-exposed veterans.  See 
Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  
Section 3.311 essentially states that a dose assessment will 
be made in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease resulted from radiation 
exposure.

As noted above, the veteran has been diagnosed with both 
prostate and skin cancers, both of which are considered 
radiogenic diseases under 38 C.F.R. § 3.311 (b)(2).  

The Board has reviewed all of the evidence of record.  As 
noted above, the veteran's job duties in service included 
operation and maintenance of nuclear reactor plants.  He also 
was involved with refueling nuclear submarines and related 
decontamination work.  The veteran has suffered from skin 
cancer since the 1980s and was initially diagnosed with 
prostate cancer in early 2001.  

As has been discussed in the factual background section 
above, the United States Navy in its February 2002 letter 
reported that the veteran's lifetime radiation dose was 4.77 
rem.  DD 1141 forms covering virtually all of the veteran's 
time in service were obtained by the RO and document a total 
in-service radiation dose of 5.637 rem.  In accordance with 
the provisions of 38 C.F.R. § 3.311, the RO forwarded the 
case (including these dose assessments) to the Under 
Secretary for Benefits who requested an opinion from the 
Under Secretary for Health as to the relationship between the 
veteran's disability and his exposure to ionizing radiation 
in service.

In her September 2002 memorandum, S.M., M.D, the VA Chief 
Public Health and Environmental Hazards Officer, opined that 
there was little likelihood of any relationship between the 
veteran's in-service radiation exposure and his claimed 
prostate and skin cancers.  Citing to literature concerning 
the effects of exposure to ionizing radiation, she observed 
that the sensitivity of the prostate to radiation 
carcinogenesis appeared to be relatively low.  She also 
observed that skin cancer has usually been reported in cases 
involving ionizing radiation at high doses (e.g. several 
hundred rads).  Considering this and the two dose assessments 
of record, Dr S.M. concluded that it was unlikely that the 
veteran's prostate and skin cancers could be attributed to 
exposure to ionizing radiation in service.  An October 2002 
advisory opinion from the office of Under Secretary for 
Benefits concurred with Dr. S.M.'s opinion.  It therefore 
appears that the requirements of 38 C.F.R. § 3.311 have been 
duly satisfied.    

Once a claim has been fully developed pursuant to the 
procedures set forth in 38 C.F.R. § 3.311, as it has been 
here, it remains the Board's responsibility to evaluate the 
evidence and determine whether the veteran's prostate and 
skin cancers were in fact the result of exposure to ionizing 
radiation.  The question which must be answered by the Board, 
therefore, is whether there is a nexus between the veteran's 
diagnoses of skin and prostate cancers and his exposure to 
ionizing radiation in service.  The question is essentially 
medical in nature.  The Board is prohibited from exercising 
its own independent judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
However, as discussed above, the record on appeal contains 
medical opinions that have been submitted by the veteran or 
obtained by VA.

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

The evidence against the claim consists of the official 
records and Dr. S.M.'s opinion based on those records.  In 
essence, this evidence stands for the proposition that the 
veteran's radiation exposure was relatively minimal and that 
far higher doses would be required in order to establish a 
connection to the claimed skin and prostate cancers.   

There is also of record medical evidence opining, or at least 
suggesting, that a causal connection exists between the 
veteran's exposure to radiation in service and his prostate 
and skin cancers.  The February 2001 VA examiner asserted 
that the veteran "received the maximum radiation dose 
possible" in each year of service and opined that the 
veteran's radiation exposure led to the cutaneous 
malignancies he has developed.  Dr. K.Y.S.'s May 2004 letter 
reported a possible link between the veteran's in-service 
exposure to radiation and skin cancer, while Dr. P.P.'s July 
2004 letter noted that such a connection could not be ruled 
out.  With respect to prostate cancer, Dr. R.E.D. opined that 
"radiation could not be ruled in or ruled out" as a cause 
of the veteran's prostate cancer.  The veteran has also 
submitted several articles from the Internet suggesting a 
relationship between exposure to ionizing radiation and his 
prostate and skin cancers.

The medical evidence supporting the veteran's claims suffers 
from a number of flaws.  First, the letters submitted by Drs. 
R.E.D., K.Y.S. and P.P. do not clearly assert a positive 
relationship between the veteran's in service exposure to 
radiation and his later diagnoses of prostate and skin 
cancers.  Instead, these letters adopt a speculative tone and 
suggest that there "may" be a relationship or that there is 
a "possibility" of a relationship.  As an example, the 
letters submitted by Drs. R.E.D. and K.Y.S. state that 
current medical scholarship on these issues is 
"inconclusive" and opine that a causal connection between 
the veteran's radiation exposure and his current cancers 
"cannot be ruled out".  Such statements are speculative and 
inconclusive in nature and as such cannot support a claim for 
service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The Internet articles submitted by the veteran similarly are 
not probative evidence.  While these articles suggest a 
relationship between exposure to ionizing radiation and 
prostate and skin cancers in general, they do not 
specifically relate to the veteran's particular case and in 
particular obviously do not contain any analysis regarding 
the veteran's radiation dose estimate and possible 
relationship to his current conditions.  As such, these 
articles are of little probative value in the instant case.  
Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence. See Wallin v. West, 11 
Vet. App. 509, 514 (1998); see also 
38 C.F.R. § 3.159(a)(1) [competent medical evidence may 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports and 
analyses]. However, as discussed by the board above the Court 
has held that medical evidence is speculative, general or 
inconclusive in nature cannot support a claim.  See Obert, 
supra; see also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The report of the February 2001 VA examiner, which is the 
most strongly worded of the evidence in the veteran's favor, 
also suffers from several shortcomings.  In her report, the 
examiner noted that the veteran "sustained multiple 
documented low- and high-dose radiation exposures" and 
asserted that, "for the eight years [the veteran] served in 
the Navy on nuclear-powered submarines, each year he received 
the maximum radiation dose possible."  The examiner also 
asserted that during the veteran's participation in burnout 
crews "he sustained . . . the maximum allowed radiation 
exposure."  

There is no specific indication for the basis of the 
examiner's understanding that the veteran was exposed to 
"the maximum allowed radiation exposure" or that "each 
year he received the maximum radiation dose possible."  It 
strongly appears, however, that the source of these 
statements was the veteran himself.  See the veteran's 
September 2004 hearing testimony, pages 6-7, which contains 
similar information.  Although the veteran's DD 1141 forms 
were on file at the time of this examination, these forms 
show a maximum lifetime radiation dose of 5.637 rem, which is 
well below the reported permissible lifetime limit.  No other 
evidence regarding the veteran's in-service radiation dose, 
including the dose assessment from the Department of the 
Navy, was available at the time of the examination.

It appears that the February 2001 examiner's opinion was 
based on statements supplied by the veteran as to his 
perceived radiation exposure.  The veteran's statements, 
which were not quantified, are contrary to the official 
evidence of record showing much lower dose exposure.  As 
such, the examiner's opinion may not be used to support the 
veteran's claims.  See, e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  

Accordingly, the Board places little weight of probative 
value on the opinion of the February 2001 VA examiner, based 
as it is on an unexplained and uncorroborated assumption that 
the veteran was exposed to the maximum radiation dose 
possible during each year of service.

On the other hand, the opinion of Dr. S.M., which clearly 
against finding a causal relationship between the veteran's 
radiation exposure and his prostate and skin cancers, is 
based on a quantitative analysis of a radiation dose 
estimate.  Dr. S.M. considered the evidence in its entirety, 
including the dose estimate and found no causal link between 
the veteran's radiation exposure and his prostate and skin 
cancers.  The October 2004 radiation review under 38 C.F.R. 
§ 3.311 similarly provides a thorough, reasoned explanation 
for the finding that it was unlikely that the veteran's 
prostate and skin cancers were related to his exposure to 
ionizing radiation in service.  The Board gives greater 
weight of probative value to the medical opinion of Dr. S.M. 
and the radiation review of the VA Under Secretary for 
Benefits, because they are based on the radiation dose 
reported for the veteran and explain the reasons for their 
conclusions.  

To the extent that the veteran himself is attempting to 
provide a causal relationship between in-service radiation 
exposure and his prostate and skin cancers, it is now well 
established that an opinion of a person without medical 
training or experience on medical matters such as diagnosis 
and etiology is entitled to no weight of probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The Board understands 
how the veteran may sincerely believe that his current 
cancers may be related to his service in close proximity to 
nuclear power plants.  However, as explained above the 
medical evidence demonstrates otherwise.

Accordingly, the Board concludes that, taking into 
consideration the provisions of 38 C.F.R. § 3.311, the 
preponderance of the evidence is against the veteran's 
claims.



Direct service connection - Combee

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit in Combee determined that the 
regulations governing presumptive service connection for 
radiation exposure do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee, 34 F.3d at 1043-1044; see also 
38 C.F.R. § 3.303 (d).  Accordingly, the Board will proceed 
to evaluate the veteran's claim under the regulations 
governing direct service connection.  

Malignant tumors are included among the chronic diseases for 
which presumptive service connection is warranted under the 
provisions of 38 C.F.R. §3.309(a).  This provision is 
unrelated to the radiation presumptions contained in  
38 C.F.R. § 3.309(d), discussed above.  There is, however, no 
evidence whatsoever that the veteran's prostate and skin 
cancers were present during service or within the one-year 
presumptive period, and the veteran has never contended such.  
The evidence indicates that prostate cancer was initially 
diagnosed in 2001 and that skin cancer was first diagnosed in 
the 1980s, both many years after the veteran left military 
service.  The Board therefore finds that the presumptive 
provisions of 
38 C.F.R. § 3.309(a) do not apply to the instant case.  
 
The Board additionally observes that the veteran, who was a 
submariner, does not contend that he was exposed to excessive 
amounts of sunlight during service, and there is no evidence 
of record to that effect.  Cf. Douglas v. Derwinski, 2 Vet. 
App. 103, 109 (1992).   

The only possible in-service cause of the veteran's cancers 
which is alleged by the veteran and suggested in the record, 
is his exposure to radiation.  This has been discussed at 
length above.  The Board has placed considerable probative 
value on the opinion of Dr. S.M. which found it unlikely that 
the veteran's multiple skin cancers or prostate cancer can be 
attributed to exposure to ionizing radiation in service.  

In short, for reasons expressed above the Board concludes 
that Hickson element (3) has not been met and the veteran's 
claim fails on that basis.  

Conclusion 

The Board has considered the veteran's claim under all three 
bases for service connection for radiation exposure.  For the 
reasons explained above, a preponderance of the evidence is 
against the veteran's claims.  Service connection for the 
veteran's prostate and skin cancers is accordingly denied.  


ORDER

Service connection for prostate cancer is denied.

Service connection for skin cancer is denied. 




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


